Citation Nr: 1107925	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  04-35 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for major depressive disorder, 
to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel




INTRODUCTION

The Veteran had active duty service from February 1969 to 
February 1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied service 
connection for an adjustment disorder with a depressed mood.  The 
Veteran timely appealed that decision.

This case was initially before the Board in August 2009.  At that 
time, the claim was remanded for further development.  Such 
development, specifically, furnishing the Veteran a VA 
psychiatric examination, has been accomplished.
The Board finds that its remand order has been fully complied 
with, and it may proceed to adjudicate upon the merits of this 
case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by 
the Board confers upon the claimant, as a matter of law, the 
right to compliance with the remand order).

The issue of entitlement to a total disability rating 
based on individual unemployability due to service-
connected disabilities (TDIU) has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1. The Veteran's major depressive disorder was not incurred in or 
the result of military service, and its onset began in 2002, 
several years following discharge from service.

2.  The evidence of record is in relative equipoise as whether 
the Veteran's major depressive disorder is caused by his service-
connected disabilities.


CONCLUSION OF LAW

The criteria establishing service connection for a major 
depressive disorder as secondary to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In light of the favorable decision on the issue of entitlement to 
service connection for a major depressive disorder, as discussed 
below, no further discussion of VCAA is necessary at this time.

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
analysis below will focus specifically on what evidence is needed 
to substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

Service connection may also be granted for disability which is 
proximately due to, the result of, or aggravated by a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  
Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a service-
connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-
514 (1998).  It is further noted that additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also compensable 
under 38 C.F.R. § 3.310(a). See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 2006.  
See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  
The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation; specifically, in terms of establishing a baseline 
level of disability for the non-service-connected condition prior 
to the aggravation.  Because the new law appears more restrictive 
than the old, and because the appellant's appeal was already 
pending when the new provisions were promulgated, the Board will 
consider this appeal under the law in effect prior to October 10, 
2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (new regulations cannot be applied to pending claims if 
they have impermissibly retroactive effects).

The Veteran filed his claim for service connection in August 2003 
and such was denied in a March 2004 rating decision, the subject 
of this appeal.  He is currently service-connected for lumbar 
spine and right knee disabilities, as well as several other 
disorders.  He has alleged throughout the appeal period that his 
depressive disorder is due to the worsening of his physical 
condition, to include specifically his back and knee disabilities 
following a motor vehicle accident in December 2000.

Again, the Veteran is service-connected for right knee and low 
back disabilities.  His right knee was hurt in a 1967 motor 
vehicle accident.  He injured his low back in an in-service fall 
in 1987.  Post-service, VA treatment records demonstrate that he 
re-injured his right knee and back in a motor vehicle accident in 
December 2000.  VA treatment records, first note a positive 
screen for depression in March 2003.  In May 2003, the Veteran 
had follow-up treatment, at which time he was diagnosed with 
depression.  

The Veteran began formal treatment for his depression in 
September 2003, at which time a formal mental health intake 
examination was performed.  At that time, the Veteran reported 
that he had had depressive symptomatology since a motor vehicle 
accident in December 2000, which had exacerbated his knee and 
back problems.  He stated that due to the worsening of these 
conditions, he was unable to work or enjoy activities he used to 
be able to do.  The Veteran also noted that he had been denied 
Social Security benefits, and that as a result, he was having 
financial troubles and was in a pending bankruptcy proceeding.  
After a psychological examination, the Veteran was diagnosed with 
an adjustment disorder with depressed mood.  The examiner stated 
that the Veteran was apparently "suffering from a situational 
depressive reaction that is largely a result of his poor health 
and financial circumstances."

The Veteran underwent a VA psychiatric examination in October 
2003.  At that time, the Veteran reported being depressed over 
his back and knee conditions for a long time and reported that he 
was hopeless and wanted to die.  The Veteran indicated that such 
is also related to the fact that he has been unable to work for 
the past two years due to those disabilities.  After 
psychological examination, the Veteran was diagnosed with an 
adjustment disorder with depressed mood.  In an addendum opinion, 
the VA examiner indicated that he reviewed the claims file, but 
that the records did not demonstrate a connection between the 
Veteran's psychiatric disorder and his back and knee 
disabilities.  He indicated that the diagnosis of an adjustment 
disorder with depressed mood was to reflect that such was not 
related to his service-connected disabilities.  The Board notes 
that no rationale for the non-relationship is given.

The Veteran's Social Security Administration (SSA) records 
demonstrate several issues with his knees, shoulders and back, 
but do not show that the SSA claim  related to any psychiatric 
disorder at that time.  The Veteran did, however, undergo a 
psychiatric evaluation in November 2003 by a SSA doctor which 
noted major depression and chronic pain, and that the Veteran had 
"significant mood problems and irritability."  

In VA treatment records beginning in October 2006, the Veteran's 
psychiatric diagnosis changed to a "mood disorder with psychotic 
features; due to general medical condition" including traumatic 
brain injury (TBI) and carbon monoxide poisoning (CO poisoning).  
The Veteran carried that diagnosis until his October 2009 VA 
examination, at which time he was diagnosed with major depressive 
disorder.  The Veteran's VA treatment records following that 
examination show continued mental health treatment for his major 
depressive disorder.  

At the Veteran's October 2009 VA examination, the Veteran 
reported a normal childhood and military career.  He reported one 
incident of CO poisoning in October 1976 when a kerosene heater 
malfunctioned.  Sequalae including brain change was documented on 
MRI's due to that incident.  The Veteran reported a loss in 
finding pleasure in activities that he used to enjoy doing 
approximately 7 years prior to the examination.  The VA examiner 
noted past treatment for an adjustment disorder with depressed 
mood and a mood disorder due to general physical condition (TBI 
and CO poisoning), since 2003.  

After psychological examination, the VA examiner diagnosed the 
Veteran with major depressive disorder, single episode, severe 
with psychotic features.  She noted that such a diagnosis 
corrected an earlier misdiagnosis.  The VA examiner continued by 
stating that the depressive symptoms were best described as major 
depressive disorder, and that he appeared to meet that criteria 
for the past 7 years.  The VA examiner noted that the Veteran 
initially became depressed in reaction to his physical symptoms 
worsening and being unable to engage in activities that he had 
previously engaged in due to physical limitations.  She indicated 
that the Veteran's physical limitations were "related to 
service-connected conditions that were further exacerbated by a 
motor vehicle accident."  

However, in the VA examiner's opinion included further in the VA 
examination report, she stated that the Veteran's "major 
depressive disorder was at least as likely as not permanently 
aggravated by" the Veteran's back and knee disabilities.  She 
clarified that opinion by stating that after the Veteran's 
"physical condition deteriorated[,] he began having symptoms of 
depression (around the year 2002)[, which] have worsened over 
time and are related to his reaction to his increasing physical 
disability from his service-connected disabilities."

The Board notes the Veteran is currently service-connected with 
lumbar spine and right knee disabilities, as well as other 
disabilities.  Moreover, the Veteran is currently diagnosed with 
a major depressive disorder.  

The evidence of record demonstrates that the Veteran had no noted 
psychiatric disorder in service, or for many years thereafter.  
In fact, the Board notes that the Veteran's own lay evidence of 
medical history specifically demonstrates that his depressive 
symptomatology began post-service, following his motor vehicle 
accident in December 2000.  

The Board finds that direct service connection is not warranted 
in this case, as the Veteran's major depressive disorder was not 
manifested during service nor does it appear to be related to 
military service.  While the Veteran reported having CO poisoning 
during service and the VA examiner noted that the sequalae is 
documented, the fact remains that the Veteran did not seek any 
treatment during service or following service for any psychiatric 
disorder due to that incident.
Additionally, while the VA treatment records indicate that he had 
a mood disorder due to a generalized medical condition that 
appeared to be due to TBI and CO poisoning, no formal medical 
opinion was offered to support that diagnosis and relationship, 
nor is there any other evidence to support such a relationship.  
Moreover, the October 2009 VA examiner reviewed the Veteran's 
claims file and rendered a diagnosis of major depressive 
disorder, which was meant to supplant any prior diagnosis as a 
misdiagnosis.  In fact, the Veteran's own lay evidence does not 
associate any depression due to that incident in service.  
Accordingly, since there is no link between the CO poisoning 
incident in service and the Veteran's currently major depressive 
disorder, service connection on a direct must be denied on this 
record.  See 38 C.F.R. § 3.303.

Instead, the Board finds that service connection on a secondary 
causation basis is warranted in this case.  The Veteran's reports 
of medical history indicate that he was not depressed until 
approximately 2002 or 2003.  The first evidence of any treatment 
or diagnosis of depression is in May 2003.  The October 2009 VA 
examiner's opinion specifically noted that the criteria for the 
Veteran's major depressive disorder appeared to have been met 
since approximately 2002, and his symptomatology has been 
continuous and ongoing since that time.  The Board notes that 
following December 2000, the Veteran's complaints for his 
service-connected disabilities, including his back and knee, 
increased and he appears to have had chronic pain associated with 
this disabilities, as documented in the November 2003 SSA 
examination.  

Finally, the October 2009 VA examiner noted that the Veteran's 
depressive symptomatology was predicated by a worsening of his 
service-connected disabilities, particularly his back and knee 
disabilities, beginning in 2002.  She noted that the depression 
manifested in approximately the period of time of the worsening 
physical symptoms and that such symptomatology has been ongoing 
since that time.  She specifically related the Veteran's major 
depressive disorder to the exacerbation of the Veteran's service-
connected disabilities by the December 2000 motor vehicle 
accident.  The Veteran's lay evidence corroborates the onset and 
medical history noted by the October 2009 VA examiner.

While the Board notes that the October 2003 VA examiner did not 
relate the Veteran's psychiatric disorder to his service-
connected disabilities, no rationale for that opinion was 
rendered.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998) (the failure of the physician to provide a basis of 
his/her opinion affects the weight or credibility of the 
opinion).  

Instead, the October 2003 VA examiner appears to have given the 
Veteran a diagnosis based on his belief that such was not related 
to his service-connected disabilities.  No rationale for that 
conclusion appears in the addendum opinion, nor does that 
examiner's opinion address key facts, including the onset of his 
depressive symptomatology that corresponds with increased decline 
in his physical condition and service-connected disabilities 
following the December 2000 motor vehicle accident.  The Board 
finds that the lack of a rationale as well as the lack of 
addressing such facts decreases the probative value of that 
examiner's opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008) (the Board may not prefer one medical opinion 
over another solely based on claims file review or the absence 
thereof; but most of the probative value of a medical opinion 
comes from its reasoning); see also Guerrieri v. Brown, 4 Vet. 
App. 467 (1993) (the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion of that opinion).

In light of the above, the Board finds that the relative balance 
of positive and negative evidence as to relationship between the 
Veteran's major depressive disorder and his service-connected 
disabilities, particularly his back and knee disabilities, to be 
in relative equipoise.  Resolving the benefit of the doubt in 
favor of the Veteran, the Board finds that service connection for 
major depressive disorder as secondary to service-connected 
disabilities is warranted based on the evidence of record.  See 
38 C.F.R. §§ 3.102, 3.310.  Again, the October 2009 opinion 
indicated both that the major depressive disorder was caused by, 
and aggravated by, his service-connected disabilities.  However, 
the opinion as to causation is most consistent with the evidence 
of record.  Thus, that opinion most supports an award of 
secondary service connection on a causation, rather than 
aggravation basis.

In reaching the above conclusion, the benefit of the doubt 
doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for major depressive disorder as secondary to 
service-connected disabilities is granted, subject to governing 
criteria applicable to the payment of monetary benefits. 



____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


